Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 10, 2015

The Court of Appeals hereby passes the following order:

A15D0496. IN THE INTEREST OF: D. S., T. D., C. S., CHILDREN
    (MOTHER).

      On June 12, 2014, the juvenile court entered an order terminating the parental
rights of the mother of D. S., T. D., and C. S. The mother filed a motion for new trial,
which the trial court denied on November 26, 2014. The mother’s counsel filed a
direct appeal to this Court from that order, which we dismissed for failure to follow
discretionary appeal procedures. See Case No. A15A1039, dismissed February 17,
2015. On July 10, 2015, the mother filed an application for discretionary appeal from
the trial court’s order denying her motion for new trial. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The filing
deadline is jurisdictional, and this Court is unable to accept an untimely application.
See Crosson v. Conway, 291 Ga. 220 (1) (728 SE2d 617) (2012). The mother’s
application is filed 198 days after the order she seeks to appeal. Accordingly, this
application is hereby DISMISSED for lack of jurisdiction.1




      1
          The mother has a pending motion for out of time appeal in the juvenile court.
Court of Appeals of the State of Georgia
                                     08/10/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.